This is an appeal from the county court of Tulsa county, wherein the defendants, J.M. Harris and Carl Burton, were each convicted upon a joint trial for the crime of unlawful possession of intoxicating liquor.
This appeal was filed in this court on the 24th day of November, 1917. No brief has been filed nor appearance made by counsel for plaintiffs in error to orally argue the cause at the date of its submission.
The jury returned two separate verdicts, assessing a penalty of a fine of $50 and 30 days' imprisonment in one verdict and a fine of $500 and six months' imprisonment in the other verdict, but failed to designate in either verdict the name of either defendant. Upon such verdicts the court pronounced the minimum sentence against the defendant Burton and the maximum sentence against the defendant Harris. While it is clear from the verdicts that it was the intention of the jury to find each defendant guilty as charged, it is impossible to say, however, that it clearly appears from the verdicts that it was the intention of the jury to give the defendant Harris the maximum punishment.
It is the opinion of the court, therefore, that as to the defendant Harris, the judgment should be modified to provide a punishment of a $50 fine and 30 days' imprisonment in the county jail, and as thus modified that the same be affirmed; and that the judgment against the defendant Burton be affirmed, and it is so ordered.